Citation Nr: 0635922	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-12 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for depressive disorder 
and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to April 
1965.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for depressive 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1970 rating decision denied the 
claim for service connection for a nervous condition on the 
basis that the diagnosis of emotionally unstable personality 
with depressive features was not a disability for which the 
veteran could receive compensation.  

2.  Additional evidence submitted since January 1970 bears 
directly and substantially upon the issue of service 
connection, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1970 decision denying service connection 
for a nervous condition is final.  38 U.S.C.A. § 4005(c) 
(1964); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118(a), 19.153 
(1970).

2.  The evidence added to the record subsequent to the RO's 
January 1970 rating decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for depressive disorder, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for 
depressive disorder, which he contends began while he was 
stationed at Fort Bliss, Texas.  He asserts that he felt out 
of place with his unit and attempted suicide, after which he 
was seen at the mental health clinic.  The veteran reports 
that his evaluation reports prior to his tour of duty at Fort 
Bliss were perfect, but began going downhill after he was 
assigned to Fort Bliss.  He indicates that he sought private 
treatment in Miami, where he lived for approximately two 
years after his discharge, as well as VA treatment.  The 
veteran also reports seeking private treatment in Atlanta, 
Tampa and North Carolina.  He indicates that an award of 
disability benefits from the Social Security Administration 
(SSA) was made partly as a result of his depression.  See 
November 2005 and September 2006 hearing transcripts.  The RO 
declined to reopen the claim and continued the denial issued 
in a previous final decision.  The Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).  

A decision issued by the St. Petersburg, Florida, RO in 
January 1970 denied the claim for entitlement to service 
connection for a nervous condition on the basis that the 
diagnosis of emotionally unstable personality with depressive 
features was not a disability for which the veteran could 
receive compensation.  The RO notified the veteran of this 
decision by letter dated January 26, 1970, but he did not 
file a timely appeal.  See 38 U.S.C.A. § 4005(c) (1964); 
38 C.F.R. § 19.118(a) (1970) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction (AOJ) 
within one year from the date that the agency mails notice of 
the determination).  An unappealed determination of the AOJ 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in June 2001 and this 
appeal ensues from the RO's July 2002 rating decision, which 
declined to reopen the claim and continued the previous 
denial.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

As the claim to reopen was filed before August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2001).  If VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Evidence before the RO in January 1970 included the veteran's 
service medical records.  At discharge, a psychiatric 
clinical evaluation was abnormal, and it was noted that the 
veteran suffered from marked emotional instability.  It was 
also noted that a March 1965 mental hygiene consultation 
contained an impression of marked emotional instability with 
a recommendation that the veteran be separated from service.  
See March 1965 report of medical examination.  The March 1965 
mental hygiene consultation, however, was not included with 
the service medical records that had been associated with the 
claims folder.  The evidence of record also included a post-
service record from the VA Hospital in Miami, which indicates 
that the veteran was admitted between October 7, 1969 and 
November 4, 1969; he was diagnosed with emotionally unstable 
personality with depressive features.  See hospital summary.  

Evidence of record since the RO's 1970 decision includes 
service, VA and private medical records, as well as service 
personnel records, which were not of record in 1970 and are 
thus considered new.  The veteran has been diagnosed with 
major depressive disorder (MDD), recurrent, moderate.  See 
e.g., June 2001 VA outpatient treatment record.  This record, 
which indicates that the veteran suffers from psychological 
disability for which compensation is allowed, cures the 
previous evidentiary defect at the time of the RO's 1970 
decision and is considered material.  Having found that new 
and material evidence has been presented, the claim for 
entitlement to service connection for depressive disorder is 
reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.
ORDER

The claim for service connection for depressive disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran testified in September 2006 that he transferred 
from the mental health department at the VA Medical Center 
(VAMC) in Tampa to the Zephyrhills outpatient clinic, and 
that he receives treatment there every two weeks.  Treatment 
records from the VAMC in Tampa have been obtained, but no 
records from the Community Based Outpatient Clinic (CBOC) in 
Zephyrhills have.  The RO should obtain these records.  

The veteran also provided testimony before a Decision Review 
Officer (DRO) in November 2005, at which time he indicated 
that he had received private treatment in Tampa for several 
years from a psychologist named Dr. Hughes.  During the 
September 2006 hearing, however, the veteran indicated that 
he had incorrectly identified the Tampa psychologist.  A 
September 2006 VA Form 119 indicates that the doctor who 
treated him was Dr. R. Hoffman and reports that the veteran 
was going to try and obtain treatment records.  The Board 
notes that Dr. Hoffman's office provided VA in June 2002 a 
May 1993 psychological evaluation and indicated that that was 
the only record available.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination 
will be provided or a medical opinion obtained if review of 
the evidence of record reveals that an examination or opinion 
is necessary for a decision to be rendered.  Based on the 
evidence as a whole, a medical examination is necessary for 
the purpose of ascertaining the current psychological 
disability diagnosis or diagnoses and for an opinion on 
whether any current diagnosis is related to events and/or 
diagnoses made in service versus any post-service event(s).  
This is particularly important given the in-service diagnosis 
of depressive reaction, neurotic; the veteran's subsequent 
separation from service due to unsuitability as a result of 
character and behavior disorders and apathy, defective 
attitudes, and an inability to expend effort constructively; 
the post-service diagnosis of emotionally unstable 
personality with depressive features; and the current 
diagnosis of MDD, recurrent, moderate.  See February 1965 
clinical record; April 1965 report of proceedings of board of 
officers; October 1969 VA Hospital summary; VA treatment 
records; records from the SSA.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the VA CBOC in 
Zephyrhills.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current psychiatric 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to disease, injury, events 
and/or diagnoses in service.  The 
examiner should explain the reason(s) for 
the opinion(s).  The claims folder should 
be made available to the examiner for 
review.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


